Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. §1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report of QuantRx Biomedical Corporation (the "Company") on Form 10-Q for the period ending June 30, 2012 as filed with the Securities and Exchange Commission on or about the date hereof (the "Report"), the undersigned, Shalom Hirschman, Principal Executive and Principal Financial and Accounting Officer of the Company, certifies, to my best knowledge and belief, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: August 20, 2012 /s/ Shalom Hirschman Shalom Hirschman Principal Executive and Accounting Officer
